OPINION

Per Curiam:

This appeal is without merit. Appellant claims that the wording of NRS 205.130(1), which states that one who passes checks with no account or insufficient funds “shall be guilty of a misdemeanor, unless such instrument, or a series of such instruments passed in the state during a period of 90 days, is in the amount of $100 or more, in which case such person shall be guilty of a felony. . . .”, is unconstitutionally vague.
It is appellant’s position that the statute fails to clearly indicate whether felony liability is imposed if one check is over $100 or when multiple checks totaled together exceed $100.
We find that men of ordinary intelligence would read this statute as imposing felony liability in either case. We therefore hold that NRS 205.130(1) is not vague and unconstitutional.
Affirmed.